internal_revenue_service number release date index number ------------------------------------------------------------- -------------------- ------------------------------------ --------------------- -------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number -------------------- refer reply to cc psi b02 plr-110392-08 date date legend company ----------------------------------------- ------------------------------------- parent ----------------------------------------- ----------------------------------------- state ---------------------- a b c d -------- ---- ----- -------- date --------------------------- dear --------------- this responds to a letter dated date submitted on behalf of company requesting that the income derived from certain financial transactions treasury locks and interest rate swaps is qualifying_income within the meaning of sec_7704 of the internal_revenue_code plr-110392-08 company formed on date is a state limited_partnership which is publicly traded its partners consist of parent and its subsidiaries owning a including the gp interest with the remaining partnership interests being owned by company’s senior managers b lps an unrelated third party c lp and members of the public d lps company has not elected to be taxed as an association for federal tax purposes company is principally engaged in the acquisition exploitation and development of oil and natural_gas properties and the acquisition ownership and operation of related assets company conducts its business through two limited_liability_company subsidiaries that are disregarded entities for federal_income_tax purposes to obtain funds for asset acquisitions and general working_capital company periodically issues debt securities the interest rate payable on these securities is a function of the prevailing interest rate on a u s treasury bond of the same maturity as company's proposed debt issue and of company's credit rating in the time period between company's decision to issue debt and its actual issuance the exposure period company runs the risk of an interest rate increase on u s treasuries which would increase its cost of debt capital to minimize this risk company may enter into treasury locks by which an unrelated party agrees to purchase u s treasury bonds from company at a price certain and with an interest rate equal to the rate in effect on the date of agreement if the prevailing rate on treasury bonds increases during the exposure period or the time between the agreement date and the settlement_date company then can purchase treasuries at a lower market price for sale to the counterparty thus realizing a gain that offsets company's increased cost of debt capital if however the prevailing treasury rate decreases during the exposure period company realizes a loss upon settlement of the treasury lock thus offsetting the lower cost of issuing its debt no treasury bonds are actually purchased and delivered the parties settle on a net_basis company's capital structure may include both fixed and floating rate debt if company determines that market conditions favor paying a floating rate when it has fixed rate debt outstanding or vice versa it will engage in an interest_rate_swap to obtain a cash_flow at a floating rate in exchange for one at a fixed rate company will agree to pay an unrelated party usually a financial_institution a fixed interest rate on a notional_principal_amount in return the counterparty agrees to pay company a floating interest rate determined by reference to some established index on the notional_principal_amount if the index rate for a given month exceeds the fixed rate the counterparty owes company an amount equal to the excess_interest rate multiplied by the notional_principal_amount if however the fixed rate exceeds the index rate in a month company owes the counterparty amounts owing are netted with settlement occurring at the end of the swap's term exchanging a floating rate cash_flow for a fixed rate flow operates in a similar manner except that company will pay the counterparty a floating interest rate on a notional_principal_amount and it will receive fixed rate payments in return plr-110392-08 in some cases the treasury locks and interest rate swaps entered into by company may be integrated with the related debt instruments under sec_1_1275-6 of the income_tax regulations company is requesting a ruling to apply only where a treasury lock or interest_rate_swap can not be so integrated sec_7704 provides generally that a publicly_traded_partnership shall be treated as a corporation according to sec_7704 the term publicly_traded_partnership means any partnership if interests in the partnership are traded on an established_securities_market or interests in the partnership are readily_tradable on a secondary market or its substantial equivalent sec_7704 exempts from treatment as a corporation any publicly_traded_partnership for any_tax year if the partnership meets the gross_income requirements of sec_7704 for that year and each preceding tax_year beginning after date during which the partnership or any predecessor was in existence sec_7704 provides that a partnership meets the gross_income requirements of sec_7704 for any_tax year if or more of the partnership's gross_income for that year consists of qualifying_income sec_7704 defines qualifying_income to include interest unless according to sec_7704 the interest is derived in the conduct of a financial or insurance_business or would be excluded from the term_interest under sec_856 sec_1_7704-3 provides that qualifying_income includes income from notional_principal_contracts npcs as defined in sec_1_446-3 and other substantially_similar income from ordinary and routine investments to the extent determined by the commissioner however income from an npc is included in qualifying_income only if the property income or cash_flow that measures the amounts to which the partnership is entitled under the contract would give rise to qualifying_income if held or received directly by the partnership sec_1_7704-3 provides that income from an npc is not qualifying_income if it is derived in the ordinary course of a trade_or_business company is principally engaged in the acquisition exploitation and development of oil and natural_gas properties and the acquisition ownership and operation of related assets company does not conduct a financial or insurance_business nor is it engaged in the business of entering into npcs sec_1_446-3 defines an npc to include interest rate swaps an interest_rate_swap is a bilateral agreement whereby one party undertakes to make periodic_payments to another party calculated by reference to a specified_index an interest rate or interest rate index upon a notional_principal_amount in exchange for a promise to pay plr-110392-08 similar amounts calculated by reference to a different specified_index upon the same notional_principal_amount payments due under an interest_rate_swap are not interest there is no borrowing and hence no compensation_for use or forbearance of money however such payments are measured by reference to an interest rate or interest rate index with a cash_flow that would be treated as interest_income -- and would not be excluded under sec_856 -- if held or received directly by the partnership company's treasury locks will be common and routine transactions entered into for the same purpose as interest rate swaps to manage the risk of interest rate movements on company's borrowings under sec_1_7704-3 the commissioner may determine the extent to which income from ordinary and routine investments substantially_similar to npc income is included in qualifying_income based solely on the facts and representations submitted we conclude that the income company derives from the treasury lock and interest_rate_swap transactions is qualifying_income within the meaning of sec_7704 and sec_1_7704-3 except for the specific ruling above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion as to whether company's treasury locks and interest rate swaps can be integrated with the related debt securities under sec_1_1275-6 as well as to whether company is taxable as a partnership for federal tax purposes this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to company’s authorized representative sincerely bradford r poston senior counsel branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
